Citation Nr: 0127567	
Decision Date: 12/20/01    Archive Date: 12/28/01	

DOCKET NO.  01-04 414	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an effective date earlier than April 1, 
1990 for an award of service connection for tardive 
dyskinesia.  

2.  Entitlement to an effective date earlier than February 
11, 2000 for the assignment of a separate compensable 
evaluation for tardive dyskinesia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
October 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

For reasons which will become apparent, the issue of 
entitlement to an effective date earlier than February 11, 
2000 for an award of service connection (and assignment of a 
30 percent evaluation) for tardive dyskinesia has been 
recharacterized as noted on the title page of this decision.  


REMAND

Upon review of this case, it is clear that the veteran seeks 
not only an earlier effective date for an award of service 
connection for tardive dyskinesia, but also an effective date 
earlier than February 11, 2000 for a separate compensable 
evaluation for that same disability.

In that regard, as early as January 1985, during the course 
of a VA psychiatric examination, a VA neuropsychiatrist 
stated that the veteran had been taking Prolixin, and 
currently exhibited both akathisia and a "persistent" 
nervous tension.

In March 1986, there was received from the veteran 
correspondence to the effect that the medication he had been 
given for his service-connected schizophrenia caused 
"tremendous" side effects, among them "restlessness" and 
"grotesque" movements of his arms and legs.

At the time of a period of VA hospitalization in August and 
September 1987, it was once again noted that the veteran was 
being "managed" with Prolixin, and that he suffered from a 
constant movement disorder accompanied by restlessness, which 
was assumed to be akathisia.

In correspondence received in December 1987, the veteran 
stated that he suffered from "severe" side effects of the 
medication he was taking, which "effects" included 
"jitteriness" and "shakiness," as well as (involuntary) 
movements of his arms and legs.

In correspondence of September 1988, the veteran once again 
stated that, due to various medications (including Prolixin) 
prescribed (for his service-connected schizophrenia), he 
suffered from various disabling symptomatology, including 
restlessness and muscle contractions, and a sense of 
"panic."

In June 1989, a VA psychiatrist stated that he had been 
treating the veteran for the past year, and that he (i.e., 
the veteran) suffered from a "neuroleptic-induced tardive 
dyskinesia and recalcitrant akathisia."  A subsequent VA 
hospitalization in September and October 1989 buttressed that 
conclusion, reflecting a diagnosis of "probable" tardive 
dyskinesia.

In September 1992, there was received (from the veteran's 
accredited representative) a claim for service connection for 
the "residuals" of tardive dyskinesia.  

In a rating decision of August 1993, the RO granted service 
connection for tardive dyskinesia, finding that that 
disability was "secondary" to the veteran's service-connected 
paranoid schizophrenia.  Inasmuch as it was determined that 
the veteran's tardive dyskinesia was "part and parcel" of his 
schizophrenia, a separate rating was not warranted.  However, 
that same rating decision granted an increased rating from 70 
to 100 percent [pursuant to the provisions of 38 C.F.R. 
§ 4.16(c)] for paranoid schizophrenia, effective from March 
29, 1991, the date of receipt of the veteran's claim for an 
increased rating.  

In early February 1995, there was received from the veteran a 
claim for service connection for "neuroleptic-induced" 
akathisia (a movement disorder), as well as tardive 
dyskinesia.  According to the veteran, he had suffered from 
both of these disabilities "since 1983."

In a decision of February 1995, the RO granted service 
connection for akathisia.  However, it was once again 
determined that the veteran's akathisia was "part and parcel" 
of his service-connected schizophrenia.  Accordingly, a 
separate evaluation for that disability was not assigned.  

In correspondence of February 2000, the veteran again voiced 
his intention to seek service connection for various 
conditions as "secondary" to his service-connected 
schizophrenia.  That correspondence was accompanied by a 
statement from a VA physician to the effect that, since 1983, 
the veteran had suffered from "moderate to severe" tardive 
dyskinesia which was solely the result of treatment for his 
service-connected schizophrenia.  

In a rating decision of July 2000, the RO once again granted 
service connection for tardive dyskinesia.  However, it was 
determined at that time that, based on current evidence, a 
separate 30 percent evaluation for that disability was now in 
order.  In point of fact, the July 2000 rating decision, for 
the first time, assigned a separate compensable evaluation 
for the veteran's previously service-connected movement 
disorder.  

On various occasions, including at the time of a hearing 
before the undersigned member of the Board in September 2001, 
the veteran has voiced his belief that, inasmuch as he has 
suffered from a movement disorder since at least 1983, a 
separate compensable evaluation should have been awarded 
effective from that time.  However, based on the 
aforementioned, it appears that the veteran may additionally 
be entitled to an effective date earlier than April 1, 1990 
for the award of service connection for neuroleptically-
induced tardive dyskinesia.  As noted above, these are not 
the issues which have, in fact, been adjudicated by the RO, 
and certified to the Board for appellate review.  Under such 
circumstances, further development is required prior to a 
final adjudication of the veteran's claim.  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.  

In light of the aforementioned, the case is REMANDED for the 
following action:

1.  The RO should specifically adjudicate 
the issues of entitlement to an effective 
date earlier than April 1, 1990 for an 
award of service connection for tardive 
dyskinesia, and earlier than February 11, 
2000 for the assignment of a separate 
compensable evaluation for that same 
disability.  In so doing, the RO should 
take into consideration all pertinent 
evidence of record, including 
correspondence and/or other 
communications from the veteran or his 
accredited representative which might 
reasonably be construed as formal (or 
informal) claims.  The RO should 
additionally ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and its implementing 
regulations, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in the 
Act and regulations are fully complied 
with and satisfied.  

2.  Following adjudication of the 
aforementioned issue, should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless so notified.  
The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


